DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/7/2019 and 12/26/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Objections
Claims 5 and 16 are objected to because of the following informalities: 
Claim 5, lines 2-3 state “the memory”. Suggest changing claim limitations to alleviate antecedent basis issues because earlier claim limitations in claims 5 and 1 refer to “a memory”.
Claim 16, line 11 states “the one or more voice command”, which does not have proper antecedent basis. Suggest changing claim limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota et al. (U.S. Patent Application Publication No. 2008/0086306)

 	Referring to Claim 1, Hirota et al. disclose a portable communication device (par 29, personal digital assistant) comprising: a memory (par 20, RAM/ROM); a microphone (par 32, microphone); a touchscreen display (Figs. 6 and 9, display); and at least one processor configured to: after a function of an application is executed, display, via the touchscreen display, an indication of the function of the application for registering a shortcut for executing the function of the application using a voice command (Fig. 9 and par 58, E-MAIL application, utter shortcut name; Also, Fig. 6 and par 55, E-MAIL application, register INCOMING functionality as a speech shortcut), wherein the indication is displayed for the shortcut registration based at least in part on a determination that the function is executable based at least in part on one or more voice command (Fig. 9, utter shortcut name; Also, Fig. 6, speech shortcut); receive, via the touchscreen display, a first input with respect to the indication (Fig. 5B, INCOMING E- “INCOMING E-MAIL”…); and receive a user input while the text is displayed, wherein at least part of the user input is registered as a voice command to be used as a shortcut to execute the function of the application (Fig. 9, UTTER, or utterance; Also, Fig. 6, YES, ‘SPEECH SHORTCUT’).15text associated with the function; and receive a user input while the text is displayed, wherein at least part of the user input is registered as a voice command to be used as a shortcut to execute the function of the application 15text associated with the function; and receive a user input while the text is displayed, wherein at least part of the user input is registered as a voice command to be used as a shortcut to execute the function of the application.   15text associated with the function; and receive a user input while the text is displayed, wherein at least part of the user input is registered as a voice command to be used as a shortcut to execute the function of the application.   15text associated with the function; and receive a user input while the text is displayed, wherein at least part of the user input is registered as a voice command to be used as a shortcut to execute the function of the application.
	20 Referring to Claim 2 as applied to claim 1 above, Hirota et al. disclose the portable cable communication device, wherein the at least one processor is configured to perform the displaying of the text using an another application (Fig. 9, dialog box different than E-MAIL application; Also, Fig. 6).  
 	Referring to Claim 3 as applied to claim 1 above, Hirota et al. disclose the portable cable communication device, wherein the at least one 25processor is configured to generate the text such that a name of the application is included as at least part of the text (Fig. 6, E-MAIL).  
	Referring to Claim 5 as applied to claim 1 above, Hirota et al. disclose the portable cable communication device, further comprising a memory to store the application, wherein the at least one processor is configured to store, in the memory, at least part of the user input as the registered voice command to execute the function (Fig. 9 registered; Also, Fig. 6, register; par 30, RAM/ROM).  
 	Referring to Claim 6 as applied to claim 1 above, Hirota et al. disclose the portable cable communication device, wherein the at least one processor is configured to execute a plurality of functions including the function and an another function based at least in part on reception of the registered voice command (Fig. 9, shortcut, other E-
Referring to Claim 8 as applied to claim 1 above, Hirota et al. disclose the portable cable communication device, wherein the user input includes a text input or a voice input (Fig. 9, UTTER, or utterance; Also, Fig. 6, YES, ‘SPEECH SHORTCUT’).  
 	Referring to Claim 9, Hirota et al. disclose a portable communication device (par 29, personal digital assistant) comprising: a microphone (par 32, microphone); 20a touchscreen display (Figs. 6 and 9, display); and at least one processor configured to: display, via the touchscreen display, a text or a graphical indication based at least in part on a determination that a first function is executable based at least in part on one or more voice command being received via the microphone, the text including one 25or more words related to the first function (Fig. 9 and par 58, E-MAIL application, utter shortcut name; Also, Fig. 6 and par 55, E-MAIL application, register INCOMING functionality as a speech shortcut); receive a first touch input with respect to the text or the graphical indication  (Fig. 5B, INCOMING E-MAIL, OK); and after receiving the first touch input, receive a user input for registering a shortcut , wherein the user input is registered as a voice command to be used to execute 30the first function (Fig. 9, UTTER, or utterance; Also, Fig. 6, YES, ‘SPEECH SHORTCUT’).  
 	Referring to Claim 10 as applied to claim 1 above, Hirota et al. disclose the portable cable communication device, wherein the at least one processor is configured to: receive a voice input after at least part of the user input is registered as the voice command; and 5based at least in part on a determination that the voice input 
 	Referring to Claim 11 as applied to claim 9 above, Hirota et al. disclose the portable cable communication device, wherein the voice input includes a different word from the one or more words included in the text (Figs. 6 and 9, dialog box text than utterance/input/speech).  
 	Referring to Claim 12 as applied to claim 9 above, Hirota et al. disclose the portable cable communication device, wherein the at least one processor is configured to generate the text such that at least part of the text includes a name of a specified application corresponding to the first function (Fig. 6, E-MAIL).  
 	Referring to Claim 14 as applied to claim 9 above, Hirota et al. disclose the portable cable communication device, further comprising a memory to store a first application, wherein the at least one processor is configured to store, in the memory, the at least part of the user input as the voice command to be used to execute the first function (Fig. 9 registered; Also, Fig. 6, register; par 30, RAM/ROM).  
 	Referring to Claim 15 as applied to claim 9 above, Hirota et al. disclose the portable cable communication device, wherein the first function is executable using a plurality of applications including a first application and a second application (Fig. 9, E-MAIL, dialog box; Also, Fig. 6), and wherein the at least one processor is configured to: 5as at least part of the executing of the first function, execute the first application based at least in part on reception of the registered voice command (Fig. 9, utterance; Fig. 6, speech shortcut), and after the first application is executed, execute the second application based at least in part on at least one of first data generated according to an 
 	Referring to Claim 16, Hirota et al. disclose a portable communication device (par 29, personal digital assistant) comprising: a microphone (par 32, microphone); a touchscreen display (Figs. 6 and 9, display); and at least one processor configured to: 15execute a first function of a plurality of functions of a first application at the portable communication device based at least in part on a first touch input received via the touchscreen display (Fig. 9 and par 58, E-MAIL application, utter shortcut name; Also, Fig. 6 and par 55, E-MAIL application, register INCOMING functionality as a speech shortcut); after the executing of the first function is terminated, display a menu for displaying a text or a graphical indication on the 20touchscreen display based at least in part on a determination that the specified function is executable based at least in part on the one or more voice command (Fig. 9, utter shortcut name; Also, Fig. 6, speech shortcut), receive a second touch input with respect to the menu, in response to the second touch input, display, via the touchscreen display, a text or a graphical indication based at least in part on a determination that the first function 25is executable based at least in part on one or more voice command being received via the microphone, the text including one or more words related to the first function (Fig. 9, utter shortcut name; Also, Fig. 6, speech shortcut); receive a third touch input with respect to the text or the graphical indication (Fig. 5B, INCOMING E-MAIL, OK); after the third touch input is received, receive a user input for registering a shortcut, wherein the user input is registered as a voice command to execute the first 30function (Fig. 9, UTTER, or utterance; Also, Fig. 6, YES, ‘SPEECH SHORTCUT’); receive a voice input after the 
 	Referring to Claim 17 as applied to claim 16 above, Hirota et al. disclose the portable cable communication device, wherein the at least one 5processor is configured to perform the displaying of the text or the graphical indication using a second application, wherein the second application is different from the first application (Fig. 9, dialog box different than E-MAIL application; Also, Fig. 6).  
 	Referring to Claim 18 as applied to claim 16 above, Hirota et al. disclose the portable cable communication device, wherein the at least one 10processor is configured to generate the text such that a name of the first application is included as at least part of the text (Fig. 6, E-MAIL).  
 	Referring to Claim 20 as applied to claim 16 above, Hirota et al. disclose the portable cable communication device, further comprising a memory to store the first application, wherein the at least one processor is configured to 20store, in the memory, at least part of the user input as the registered voice command to execute the first function (Fig. 9 registered; Also, Fig. 6, register; par 30, RAM/ROM).
 	 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al. (U.S. Patent Application Publication No. 2008/0086306) in view of Chien et al. (U.S. Patent Application Publication No. 2017/0090442)

Referring to Claims 4, 13, and 19 as applied to claims 1, 9, and 16 above, Hirota et al. disclose the portable cable communication device, wherein the at least one processor is configured to transmit at least part of the user input to register the at least part of the user input as the voice command to execute the function (Fig. 9, UTTER, or utterance; Also, Fig. 6, YES, ‘SPEECH SHORTCUT’).  
However, Hirota et al. do not disclose transmitting input to a server external to portable communication device, such that the server registers.
In the same field of endeavor, Chien et al. disclose transmitting input to a server external to portable communication device, such that the server registers (par 43, server stores user commands).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting input to a server external to portable communication device, such that the server registers, as taught by Chien et al., in the device of Hirota et al., for the purpose of providing backup capability to avoid data loss (Chien et al., par 43).
10 Referring to Claim 7 as applied to claim 1 above, Hirota et al. disclose the portable cable communication device, wherein the at least one processor is configured to transmit a voice input to determine that the voice input corresponds to the registered voice command (Fig. 9, utterance; Also, Fig. 6, ‘SPEECH SHORTCUT’).  
In the same field of endeavor, Chien et al. disclose transmitting input to a server external to portable communication device, such that the server registers (par 43, server stores user commands).

15 			 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to storing shortcuts: 	U.S. Pat. Application Pub. No. 2008/015346 to Park et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/Suhail Khan/

Primary Examiner, Art Unit 2642